IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-50795
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JESUS ANTONIO ARRELLIN-DOMINGUEZ,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-95-CR-434-1
                        - - - - - - - - - -
                           April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Jesus Antonio Arrellin-Dominguez appeals his sentence

following a guilty-plea conviction of illegal reentry into the

United States after his deportation in violation of 8 U.S.C.

§ 1326.   Arrellin-Dominguez argues that he was charged with and

pleaded guilty to simple illegal reentry under § 1326(a) and that

he could not be sentenced under § 1326(b)(2) because the

indictment failed to allege that he had a prior aggravated felony

conviction.    His argument is foreclosed by the U.S. Supreme



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50795
                               -2-

Court’s decision in Almendarez-Torres v. United States, ___ U.S.

___, 1998 WL 126904, at *3, *8 (U.S. Mar. 24, 1998).

     AFFIRMED.